On petition for rehearing we have considered the case very closely and our conclusion is that we must adhere to our first views.
Our attention is called to the fact that plaintiff in error was unable to give bail pending the determination of his appeal. The judgment was rendered August 4, 1913, and he has in the meantime been confined in the county jail of Greer county. For this reason we have concluded to modify the judgment appealed from to read that the term of sentence is to begin at and from the day the judgment was rendered, and that the remainder of the two-year term of imprisonment be served in the state reformatory at Granite. The sheriff of Greer county is directed to deliver the said M.L. Harris to the warden at Granite.